Exhibit 10.1

 [smtc_logo.jpg]

CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT

 

THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT (“Agreement”) is made
effective as of the date set forth below by and between SMTC Corporation (the
“Company”) and Roger Dunfield (“Employee”) (collectively, the “Parties”) with
reference to the following:

 

WHEREAS, Employee was notified that Employee’s services with the Company were
separated effective May 2, 2018 (the “Separation Date”);

 

WHEREAS, the Company has agreed to pay Employee certain payment, as outlined
herein, to which Employee is not otherwise entitled in exchange for execution of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, Employee and Company agree as follows:

 

1.     Cessation of Services: Employee’s separation with the Company is
effective May 1, 2018. Employee represents that, except as set forth herein,
Employee has been paid all amounts owed to Employee by the Company, including
wages, compensation, bonuses and vacation pay.

 

2.     Payment:

 

(a)     In consideration of Employee entering into this Agreement, the Company
agrees to pay Employee the total the gross amount of One Hundred Fifteen
Thousand and Eight-Hundred Seventy-Five dollars ($115,875.00), less applicable
withholdings (the “Severance Payment”). The Severance Payment will be paid to
Employee, following signing of this Agreement, over a six (6) month period (less
applicable legal deductions), payable ratably in accordance with the regular
payroll practices of the Company; provided Employee has not revoked this
Agreement, as outlined below in Paragraph 4, below.

 

(b)     As of the Separation Date, Employee’s unvested equity awards will
terminate. As of the Separation Date, Employee holds outstanding vested options
granted on May 15, 2017 and vested as to 67,186 shares (the vested portion of
the 2017 option grant, the “2017 Option”). Pursuant to its terms, the 2017
Option is not exercisable, and no shares may be sold thereunder, for 180 days
following vesting of the 2017 Option on March 2, 2018 (the “Exercise and Sale
Limitation”). Subject to effectiveness and non-revocation of this Agreement, the
Board of Directors of the Company has approved waiver of the Exercise and Sale
Limitation for the 2017 Option. Accordingly, options held by Employee will
remain exercisable, to the extent vested, for three months after the Separation
Date, after which time any unexercised portions will terminate and cease to be
exercisable. Employee understands and agrees that he has no other vested options
to purchase Company stock or other rights to acquire securities of the Company.
Exercise of the options otherwise will be subject to the terms and conditions of
the Company’s 2010 Incentive Plan and the Notice of Option Grant and Stock
Option Agreement evidencing each option.

 

 

--------------------------------------------------------------------------------

 

 

3.     General Release: For and in consideration of the Severance Payment and
waiver of the Exercise and Sale Limitation for the 2017 Option described above
in Paragraph 2 to which Employee is not otherwise entitled, and other good and
valuable consideration:

 

(a)     Employee hereby voluntarily, knowingly and willingly releases, acquits
and forever discharges the Company (including, without limitation the Company’s
affiliated entities), including, without limitation, all of their former,
current and future agents, managers, employees, officers, directors,
shareholders, investors, joint venturers, attorneys, representatives,
predecessors, successors, assigns, owners and servants from any and all claims,
costs or expenses of any kind or nature whatsoever, whether known or unknown,
foreseen or unforeseen, including without limitation, any contract claims or any
claims under the Americans with Disabilities Act, Title VII of the Civil Rights
Act, the Family and Medical Leave Act, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Constitution, or
under common law, which against any or all of them Employee ever had, now has or
hereinafter may have, up to and including the date of Employee’s execution of
this Agreement, including, without limitation, those arising out of or in any
way related to Employee’s rendition of services to the Company or the separation
of his employment from the Company.

 

(b)     It is a condition hereof, and it is Employee’s intention in the
execution of the General Release in subparagraph 3(a), above, that the same
shall be effective as a bar to each and every claim specified above, and in
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon him by Section 1542 of the California Civil
Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

4.     Time to Consider Agreement: Employee understands (i) Employee has a
period of twenty-one (21) days to consider this Agreement before signing it and
any changes made in the terms of this Agreement, whether material or not, will
not restart the running of this 21-day period; and (ii) Employee has a right to
revoke this Agreement within seven (7) days after signing it, and that this
Agreement, will not become effective or enforceable until this revocation period
has expired. Employee further understands that a revocation notice must be in
writing and received by the Company before the end of the revocation period.

 

5.     Confidentiality: Absent prior express written approval and permission of
Company, Employee will keep confidential and not make public or reveal to any
person or entity any information regarding the terms or existence of this
Agreement, including, without limitation, the payment Employee is receiving
under it. This confidentiality proscription shall not apply to Employee
providing any such information to Employee’s immediate family, attorney,
accountant, tax consultant and/or the duly designated taxing authorities of the
United States of America and/or the State of California or unless otherwise
compelled to disclose such information by law. Nothing in this Agreement shall
prohibit Employee from seeking and obtaining a whistleblower award from a
government agency, as provided for, protected under or warranted by applicable
law, including Section 21F of the Securities Exchange Act.

 

- 2 -

--------------------------------------------------------------------------------

 

 

6.     Confidential Information: In the course of Employee’s rendition of
services to the Company, Employee had access to confidential and proprietary
information of the Company including, without limitation, records, data,
marketing information, pricing information, financial information, billing and
revenue information, client lists and information, information regarding vendors
and suppliers, production processes, research and development and other trade
secrets of Company (“Confidential Information”). Employee agrees he shall not
directly or indirectly disclose Confidential Information to any person or entity
or use any Confidential Information in any way. This Paragraph 6 shall
supplement any previously executed nondisclosure and confidentiality agreements
executed between Employee and the Company. Employee may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.

 

(a)     Employee agrees that for a period of one (1) year from the date of
execution of this Agreement by Employee, Employee will not solicit the
employment of any person who is employed by the Company (as an employee or
consultant), on behalf of Employee or in connection with any other person, firm,
corporation, association or other entity, directly or indirectly.

 

(b)     Employee acknowledges and agrees that Employee possesses valuable
Confidential Information of the Company, including exposure to key customers and
potential customers of the Company. Employee therefore agrees for a period of
one (1) year from the execution of this Agreement by Employee, Employee will
not, directly or indirectly, solicit any customers of the Company or cause such
customer to reduce, cease or not to do business with the Company.

 

(c)      Employee will not (a) make any false, misleading or disparaging
representations or statements with regard to the Company, its officers,
directors, employees, advisors and consultants, or the products or services of
the Company to any third party or (b) make any statement to any third party that
may impair or otherwise adversely affect the goodwill or reputation of the
Company.

 

7.     Breach or Misrepresentation: In the event of any breach by Employee of
any provision of this Agreement, including, without limitation, Paragraphs 5 or
6 above, Company shall be entitled to seek a decree of specific performance
against Employee. Such remedy, however, shall be cumulative and non-exclusive
and shall be in addition to any other remedy to which Company may be entitled.

 

- 3 -

--------------------------------------------------------------------------------

 

 

8.     Miscellaneous:

 

(a)     Employee represents and warrants that Employee has not assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation or entity any claim or other matter released by this Agreement.
Employee agrees to indemnify Company and anyone else released by this Agreement
and hold them harmless against any claims, costs or expenses, including, without
limitation, attorneys’ fees actually paid or incurred, arising out of, related
to or in any manner whatsoever connected with any such transfer of assignment or
purported to claimed transfer or assignment.

 

(b)     With the exception of any previously executed confidentiality and
nondisclosure/no solicitation agreements, which shall supplement this Agreement,
this Agreement sets forth the entire agreement between Employee and Company and
fully supersedes any and all prior agreements or understanding between them
pertaining to the subject matter of this Agreement. It may not be altered,
modified, amended or changed, in whole or in part, except in writing executed by
Employee and Company.

 

(c)     Should any provision or term or part of a provision or term, of this
Agreement be declared or determined by any court to be illegal or invalid, the
validity of the remaining parts, provision or terms shall not be affected
thereby and said illegal or invalid part, provision or term shall not be deemed
to be a part of this Agreement.

 

(d)     This Agreement shall be governed by the laws of the State of California.

 

(e)     Nothing contained in this Agreement nor shall the fact that the parties
sign this Agreement be considered as an admission of any type by either party.

 

(f)     Employee acknowledges that: (i) Employee has been advised to seek legal
counsel as to execution of this Agreement; (ii) Employee fully understands the
terms of this Agreement including, without limitation, the significance and
consequences of the General Release in Paragraph 3, above; (iii) Employee is
executing this Agreement in exchange for consideration in addition to anything
of value to which Employee is already entitled; and (iv) Employee is fully
satisfied with the terms of this Agreement and is executing this Agreement
voluntarily, knowingly and willingly and without duress.

 

(g)     Employee agrees to waive the right to receive future monetary recovery
directly from Employer, including Employer payments that result from any
complaints or charges that Employee files with any governmental agency or that
are filed on Employee’s behalf.

 

(h)     Employee acknowledges and reaffirms Employee’s obligation, in accordance
with Company policy to return any and all Company property immediately upon
termination of his employment and as a condition to entitlement to the Severance
Payment and Additional Severance Payment.

 

(i)     This Agreement may be executed in counterparts. A photocopy, facsimile
or “pdf” of any signature to this Agreement shall be equal and valid as the
original.

 

- 4 -

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, this Confidential Severance and General Release Agreement is
entered into and executed by the parties on the date set forth below.

 

SMTC Corporation  (“Company”)

 

(“Employee”)

     

By: Edward Smith

 

Print Name: Roger Dunfield

      Title: President and Chief Executive Officer   Signature: /s/ Roger
Dunfield_________________      

Signature: /s/ Edward Smith__________________

         

Dated: May 2, 2018 

 

Dated: May 2, 2018

 

- 5 -